Case 2:20-cv-10619-MAG-DRG ECF No. 45, PageID.293 Filed 04/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


THE INDEPENDENT ORDER
OF FORESTERS,

       Plaintiff,                                            Case No. 20-cv-10619

vs.                                                          HON. MARK A. GOLDSMITH

RHONDA ELLIS-BATCHELOR
et al.,

      Defendants.
_____________________________/

                                ORDER
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
 JUDGE’S REPORT AND RECOMMENDATION DATED FEBRUARY 23, 2021 (Dkt.
36), AND (2) DENYING WITHOUT PREJUDICE SHARON BOND’S MOTION TO SET
                    ASIDE DEFAULT JUDGMENT (Dkt. 35)

       This matter is presently before the Court on the Report and Recommendation (R&R) of

Magistrate Judge Grand issued on February 23, 2021.           In the R&R, the Magistrate Judge

recommends that the Court deny without prejudice Sharon Bond’s motion to set aside default

judgment (Dkt. 35), so that Bond could address matters her information motion did not address.

Since that R&R was issued, Bond has filed a more comprehensive motion (Dkt. 38), which is

currently under review.

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those findings.”);
Case 2:20-cv-10619-MAG-DRG ECF No. 45, PageID.294 Filed 04/22/21 Page 2 of 2




Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987) (failure to file

objection to R&R “waived subsequent review of the matter”); Cephas v. Nash, 328 F.3d 98, 108

(2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or omission in a

magistrate judge’s report waives further judicial review of the point.”); Lardie v. Birkett, 221 F.

Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and recommendation to which

no party has objected, the Court need not conduct a review by any standard.”). However, there is

some authority that a district court is required to review the R&R for clear error. See Fed. R. Civ.

P. 72 Advisory Committee Note Subdivision (b) (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”). Therefore, the Court has reviewed the R&R for clear error. On the face of

the record, the Court finds no clear error and accepts the recommendation.

       Accordingly, the R&R (Dkt. 36) is adopted in full, and Bond’s first motion (Dkt. 35) is

denied without prejudice.

       SO ORDERED.

Dated: April 22, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on April 22, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                  2
